Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2)	Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is:

	(B) "wherein each of the annular sipes includes small sipes arranged in an annular arrangement, each of the small sipes being bent toward an inner side of the annular arrangement, and each of the dimples being disposed within the annular arrangement" (claim 5), and
	(C) "wherein the shallow grooves in each mediate land portion are closed loops, each of the shallow grooves in each mediate land portion respectively surrounding each of the annular sipes and each of the dimples" (claim 6).
	With respect to claim 1:  FIGURE 2 illustrates each annular sipe 80 comprising small sipes 81 and the specification describes a dimple 84 being provided along the small sipe 81 on the inner side of the small sipe 81 instead of "dimples disposed within respective annular sipes" (e.g. dimples in the vicinity of the center of an annular sipe and spaced from the annular sipe).  The specification describes dimple 84 is a recessed portion with respect to a grounding surface instead of "a surface inside of each of the annular sipes being recessed from a grounding surface of the tire" (e.g. the sipe in cross section having stepped walls).  FIGURES 2-3 illustrate a shallow groove 38 in each mediate land portion having an annular shape surrounding an annular sipe 80 instead of "the shallow grooves in each mediate land portion have an annular shape surrounding each of the dimples"; FIGURES 2-3 failing to show five annular shallow grooves for five dimples - one annular shallow groove per dimple.  
instead of "each of the dimples being disposed within the annular arrangement" (for example in the vicinity of the center of the annular arrangement and spaced from the annular arrangement).
	With respect to claim 6:  FIGURES 2 and 3 illustrate each annular sipe 80 being surrounded by a closed loop shallow groove 38 wherein each annular sipe 80 comprising small sipes 81 and the specification describes a dimple 84 being provided along the small sipe 81 on the inner side of small sipe 81 instead of the shallow grooves in each mediate land portion being closed loops and each of the shallow grooves in each mediate land portion respectively surrounding each of the annular sipes and each of the dimples.
Remarks
3)	Applicant’s arguments with respect to claims 1 and 3-10 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	Japan 1558696 S is cited of interest for showing a tire tread comprising an annular sipe in a mediate land portion.
	Korea 2006-0068056 is cited of interest for disclosing a block comprising a kerf 14 (sipe) and an annular fine groove 16 (shallow groove) having a depth of 0.1 to 1 mm.
	Allowable subject matter has not been indicated since claims 1 and 3-10 are rejected under 35 USC112a.
4)	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 20, 2021